12-2635
         Burroughs v. Seeley



                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
     ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
     OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.        WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
     FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).     A
     PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
     COUNSEL.



 1            At a stated term of the United States Court of
 2       Appeals for the Second Circuit, held at the Thurgood
 3       Marshall United States Courthouse, 40 Foley Square, in
 4       the City of New York, on the 15th day of May, two
 5       thousand thirteen.
 6
 7       PRESENT:
 8                    DENNIS JACOBS,
 9                         Chief Judge,
10                    ROBERT D. SACK,
11                         Circuit Judge,
12                    JED S. RAKOFF,*
13                         District Judge.
14
15       - - - - - - - - - - - - - - - - - - - -X
16
17       HAROLD BURROUGHS, JR.,
18                Plaintiff-Appellant,
19
20       JAMES PINE, et al.,


               *
              Judge Jed S. Rakoff, of the United States District
         Court for the Southern District of New York, sitting by
         designation.
 1            Plaintiffs,
 2
 3            v.                                12-2635
 4
 5   GREGORY SEELEY, SHERIFF AT GREENE
 6   COUNTY, ET AL.,
 7            Defendants-Appellees,
 8
 9   AARON BEOJEKIAN, FORMER
10   CORRECTION OFFICER AT GREENE
11   COUNTY JAIL, ET AL.,
12            Defendants.
13
14   - - - - - - - - - - - - - - - - - - - -X
15
16
17   FOR APPELLANT:         Harold Burroughs, Jr., pro se,
18                          Napanoch, New York.
19
20   FOR APPELLEES:         Jonathan M. Bernstein, Goldberg
21                          Segalla LLP, Albany, New York.
22
23        Appeal from a judgment of the United States
24   District Court for the Northern District of New York
25   (Hurd, J.).
26
27        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,
28   ADJUDGED, AND DECREED that the judgment of the district
29   court is AFFIRMED.
30
31        Appellant Harold Burroughs, Jr., proceeding pro se,
32   appeals from the district court’s grant of summary
33   judgment, dismissing his 42 U.S.C. § 1983 action. We
34   assume the parties’ familiarity with the underlying
35   facts, procedural history of the case, and issues on
36   appeal.
37
38        We review orders granting summary judgment de novo
39   and focus on whether the district court properly
40   concluded that there was no genuine issue as to any
41   material fact and the moving party was entitled to
42   judgment as a matter of law. See Miller v. Wolpoff &
43   Abramson, LLP, 321 F.3d 292, 300 (2d Cir. 2003). “In
44   determining whether there are genuine issues of material
                                 2
 1   fact, we are required to resolve all ambiguities and
 2   draw all permissible factual inferences in favor of the
 3   party against whom summary judgment is sought.” Terry
 4   v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003) (internal
 5   quotation marks omitted). Summary judgment is
 6   appropriate “[w]here the record taken as a whole could
 7   not lead a rational trier of fact to find for the non-
 8   moving party.” Matsushita Elec. Indus. Co., Ltd. v.
 9   Zenith Radio Corp., 475 U.S. 574, 587 (1986).
10
11        Upon such review, we conclude that Burroughs’s
12   appeal is without merit substantially for the reasons
13   stated in Magistrate Judge Baxter’s thorough report and
14   recommendation, which the district court adopted over
15   Burroughs’s timely objection. See Decision & Order,
16   Pine v. Seeley, No. 09-cv-1198 (N.D.N.Y. June 11, 2012)
17   (ECF No. 121), adopting Report and Recommendation, Pine
18   v. Seeley, No. 09-cv-1198 (N.D.N.Y. May 3, 2012) (ECF
19   No. 119). We have considered all of Burroughs’s
20   remaining arguments and find them to be without merit.
21
22        Accordingly, the judgment of the district court is
23   hereby AFFIRMED.
24
25
26                          FOR THE COURT:
27                          CATHERINE O’HAGAN WOLFE, CLERK
28
29
30




                                 3